Name: Commission Regulation (EC) No 1516/1999 of 12 July 1999 amending Regulation (EC) No 1443/98 establishing the supply balance for the Canary Islands in the rice products sector
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  plant product
 Date Published: nan

 Avis juridique important|31999R1516Commission Regulation (EC) No 1516/1999 of 12 July 1999 amending Regulation (EC) No 1443/98 establishing the supply balance for the Canary Islands in the rice products sector Official Journal L 177 , 13/07/1999 P. 0003 - 0004COMMISSION REGULATION (EC) No 1516/1999of 12 July 1999amending Regulation (EC) No 1443/98 establishing the supply balance for the Canary Islands in the rice products sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 3(4) thereof,(1) Whereas common detailed rules for the implementation of the specific arrangements for the supply of certain agricultural products to the Canary Islands are laid down in Commission Regulation (EC) No 2790/94(3), as last amended by Regulation (EC) No 825/98(4);(2) Whereas, for the purposes of applying Article 2 of Regulation (EEC) No 1601/92, the forecast supply balance for the Canary Islands should be established for rice-sector products; whereas that balance must be established on the basis of the requirements of the region; whereas the Annex to Commission Regulation (EC) No 1443/98(5) should accordingly be replaced by the Annex hereto;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1443/98 is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 173, 27.6.1992, p. 13.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 296, 17.11.1994, p. 23.(4) OJ L 117, 21.4.1998, p. 5.(5) OJ L 191, 7.7.1998, p. 43.ANNEX"ANNEXSupply balance for rice for the Canary Islands for the marketing period 1 July 1999 to 30 June 2000>TABLE>"